Citation Nr: 1439318	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-15 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities, including as secondary to service-connected type II diabetes mellitus (DMII).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971, including service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefit sought on appeal.


FINDING OF FACT

The Veteran has peripheral neuropathy of the lower extremities that was at least as likely as not caused by service-connected DMII.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for peripheral neuropathy of the lower extremities, as secondary to service-connected DMII, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for DMII was granted in a November 2009 rating decision, effective October 16, 2009.

The evidence of record shows that the Veteran has been diagnosed with peripheral neuropathy of the bilateral lower extremities.  Thus, the current disability requirement is met.  

In a December 2013 VA examination report, the VA examiner opined that the Veteran's peripheral neuropathy of the bilateral lower extremities was more likely than not caused by or related to his DMII.  The examiner noted that hyperglycemia was a potent etiology for nerve damage, and that the Veteran had documented clinical evidence of peripheral neuropathy on examination with bilaterally symmetrical distal sensory, vibratory, and proprioceptive loss; and electromyography evidence of chronic moderately-severe sensorimotor peripheral neuropathy, consistent with neuropathy secondary to diabetes mellitus.  The examiner's opinion provides the required nexus between the Veteran's service-connected DMII and his diagnosed peripheral neuropathy.  

While a prior December 2009 examiner's report did not diagnose peripheral neuropathy, the examiner did not provide reasons for the lack of diagnosis in light of extensive evidence of record showing neuropathic symptoms.

A May 2011 VA examiner concluded that the Veteran's peripheral neuropathy was not caused by DMII, because the peripheral neuropathy diagnosis preceded the DMII diagnosis.  The examiner based this conclusion on one purported instance in an April 2007 pre-operative treatment note, where the Veteran was apparently noted to have neurological disease neuropathy, with right leg pain and bilateral foot numbness.  Upon the Board's review of these records, the specific instance noted by the examiner is not found; however, review of contemporaneous medical records dated in April 2007 only note a medical history of sciatica with chronic pain, secondary to lumbar spine disability.   Thus, the Board will afford the examiner's opinion only minimal probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

In any regard, given the December 2013 VA examiner's adequate, favorable opinion, the evidence is at least in equipoise with respect to whether the Veteran has peripheral neuropathy due to service-connected DMII.  Thus, his claim must prevail.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection under 38 C.F.R. § 3.310(a) are met for a thoracic spine disability as secondary to the Veteran's service-connected right ankle disability.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for peripheral neuropathy, as secondary to service-connected DMII, is granted.


 
____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


